                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DANIEL McCAUSLAND, ROBERT
McCAUSLAND, IMAC PROPERTIES, LLC,

      Plaintiffs,
                                            Case No. 18-12409
v.                                          HON. DENISE PAGE HOOD

CHARTER TOWNSHIP OF CANTON,
CHARLES LAROCQUE, PHILIP LaJOY,
TIMOTHY FAAS, TOEBE CONSTRUCTION,
L.L.C., THOMAS YAAK, MARK HOOK, and
JEFFREY GOULET,

     Defendants.
_______________________________________/

             ORDER GRANTING IN PART AND DENYING IN
          PART DEFENDANTS’ MOTION TO DISMISS [ECF No. 15]

I.    INTRODUCTION

      On August 3, 2018, Plaintiffs filed a twelve-count Complaint against

Defendants. On September 12, 2018, Plaintiffs filed an First Amended Complaint

(“FAC”). On November 11, 2018, Defendant Charter Township of Canton (the

“Township”) and a number of its current and former employees and officers1 filed a


      1
        The individual Defendants include: Charles Larocque, Staff Engineer for
the Township; Jeff Goulet, Township Planner; Thomas Yaak, former Supervisor of
(and policy and decision-making official for) the Township; Mark Hook, ordinance
officer for the Township; and Tim Faas, Municipal Services Director for the
                                        1
Motion to Dismiss Pursuant to Federal Rules of Civil Procedure 12(b)(1) and/or

12(b)(6) (“Motion to Dismiss:). Dkt. No. 15.2 The Motion to Dismiss has been fully

briefed. For the reasons that follow, the Court grants in part and denies in part the

Motion to Dismiss.

II.   STATEMENT OF FACTS

      Plaintiffs collectively own eighteen (18) separate parcels of land located in the

Township, and Plaintiffs have owned property in the Township since the 1970s. In

1975, Plaintiffs Daniel McCausland and Robert McCausland were approved to operate

an auto service business at 1981 N. Lotz Road (the “Property”). At that time, the

zoning ordinance classified the Property as C-2, Community Commercial. In 1980,

the zoning ordinance was amended and the Property was zoned C-3, which caused the

auto service business to be classified as a nonconforming use. Plaintiffs were

permitted to continue the auto service business as a legal nonconforming use.

      In 1992, the Property and some surrounding parcels were re-zoned to Mid-Rise

Development (“MRD”), and the Township granted Plaintiffs granted a Class B




Township.
      2
        Toebe Construction, Inc. (“Toebe”), an entity with no association to the
Township other than as a contractor, also has been named as a Defendant. Toebe
has been served with the First Amended Complaint and filed an Answer, but Toebe
is not a party to the Motion to Dismiss.
                                          2
dealer’s license the Property in 1994. Several years later, the Township developed a

Comprehensive Plan that included the Lotz Road Corridor Development Plan, as Lotz

Road was a dirt road. At that time, the Township also developed what came to be

known as the “Corporate Overlay District.” The Property then became subject to the

Corporate Overlay District zoning ordinances, in addition to the MRD zoning

ordinances. The Township requires a special use permit for any and every proposed

use of land within the Corporate Overlay District. Dkt. No. 4, ¶ 21.

      Since the mid-1990s, Plaintiffs have purchase smaller surrounding parcels

(comprising the total 18 contiguous parcels) to meet the area requirements for any sort

of proposed development in an attempt to make their original few parcels marketable

in the only MRD in the Township with Corporate Overlay District requirements, even

though the parcels had no water or sewer. Plaintiffs thought they had mitigated any

potential losses by assembling the required amount of land area, and they believed the

only piece missing was the water and sewer aspect.

      In 2016, the Township began the Lotz Road paving project, which was “[a]

$5-million project to transform a pothole-riddled, dirt-and-gravel stretch of Lotz Road

into a three-lane, concrete road, between Ford and Cherry Hill.” The project entailed

extending water mains, and Plaintiffs inquired about having the water mains extended

to their main property on Lotz Road. Plaintiffs were told by Township Officials that


                                          3
they had to hire Toebe to do the work, as the project was closed and Toebe was the

“preferred contractor.” Plaintiffs hired Fairway Engineering to draw the proposed

plans for the water main. The original plans by Fairway Engineering were completed

in mid-June 2016, but the Township engineer had given Fairway Engineering

erroneous information about the storm sewer pipe. The storm sewer pipe was 54”

wide, not 24” wide, as the Township engineer stated. This difference required

Plaintiffs to alter their plans and inhibited their ability to obtain all requisite approvals

by the Township’s deadline. Even after Plaintiffs timely submitted their drawings to

the Township, the Township delayed approval of the drawings until after the deadline

and the Lotz Road paving project was wrapping up. The Township kept $11,500.00

for “project supervision” for the utility extension, even after they quashed the project.

       Earlier in 2016, the Township had requested an easement over the Property, a

request that Plaintiffs denied. Plaintiffs contend that their denial of the easement

request triggered retaliatory actions and exacerbated ill-will from the Township

toward Plaintiffs that had been building due to Plaintiffs’ history of vocalizing their

concern regarding land use and zoning classifications. Plaintiff states that, as a result

of the Township’s failure to approve the drawings for the utility easement, Plaintiffs’

land has been rendered valueless.

       In January 2018, the Township filed a four-court complaint in Wayne County


                                             4
Circuit Court, alleging that Plaintiffs violated: (1) Article 6, Section 6.08 of the

Zoning Ordinance (Nuisance Per Se for outdoor storage of vehicles); (2) Article 27,

Section 27.08 of the Zoning Ordinance (Nuisance Per Se for failure to apply for site

plan approval for numerous parcels); (3) M.C.L. § 125.3208 (Unlawful Expansion of

a Legal Non-Conforming Use - Nuisance Per Se); and (4) Chapter 78, Article VII of

the Township Code of Ordinances - Property Maintenance Code (for failure to

maintain exterior property areas, storing or keeping inoperative or unlicensed vehicles,

etc.). Plaintiffs state that surrounding properties have utilized outdoor storage (for

example, Home Depot across the street blocks the fire lane with outdoor storage), yet

those businesses have not been cited and dragged into the courts as Plaintiffs have.

Plaintiffs claim that this shows they have been subjected to selective enforcement by

the Township ordinance officer, Defendant Mark Hook, and been subject to the

Township’s overreaching use of the court system and police powers.

      Plaintiffs First Amended Complaint sets forth twelve counts. The first five

counts allege federal claims: (a) violation of the Fourteen Amendment Due Process

Clause (Count I); (b) the Township’s Zoning Ordinance is unconstitutional (Count II);

(c) violations of the Fifth Amendment Takings Clause (Count III); (d) violations of

the (Fourteenth Amendment) Equal Protection Clause (Count IV); and (e) a

conspiracy in violation of 42 U.S.C. § 1986 (Count V). Plaintiffs also have asserted


                                           5
several state law claims (Counts VI - X), and “Injunction” claim (Count XI), and a

claim for “Costs of Litigation” pursuant to 42 U.S.C. § 1988.

III.   LEGAL STANDARDS

       A.     Rule 12(b)(1)

               Fed.R.Civ.P. 12(b)(1) provides for the dismissal of an action for
       lack of subject matter jurisdiction. A Rule 12(b)(1) motion for lack of
       subject matter jurisdiction can challenge the sufficiency of the pleading
       itself (facial attack) or the factual existence of subject matter jurisdiction
       (factual attack). United States v. Ritchie, 15 F.3d 592, 598 (6th Cir.
       1994). A facial attack goes to the question of whether the plaintiff has
       alleged a basis for subject matter jurisdiction, and the court takes the
       allegations of the complaint as true for purposes of Rule 12(b)(1)
       analysis. Id.

              A factual attack challenges the factual existence of subject matter
       jurisdiction. In the case of a factual attack, a court has broad discretion
       with respect to what evidence to consider in deciding whether subject
       matter jurisdiction exists, including evidence outside of the pleadings,
       and has the power to weigh the evidence and determine the effect of that
       evidence on the court’s authority to hear the case. Id. Plaintiff bears the
       burden of establishing that subject matter jurisdiction exists. DLX, Inc.
       v. Commonwealth of Kentucky, 381 F.3d 511, 516 (6th Cir. 2004).

Cartwright v. Garner, 751 F.3d 752, 759-60 (6th Cir. 2014).

       Defendants assert that their motion constitutes a factual attack. Dkt. No. 15,

PgID 128. As Defendants state, Plaintiff’s allegations need not be presumed true, and

“the court is free to weigh the evidence and satisfy itself as to the existence of its

power to hear the case.” Ritchie, 15 F.3d at 598. The Court “has wide discretion” to

consider affidavits and documents “to arrive at the factual predicate that
                                             6
subject-matter jurisdiction does or does not exist.” Gentek Bldg. Products, Inc. v.

Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir 2007).

      B.     Rule 12(b)(6)

      A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the plaintiff’s

complaint. Accepting all factual allegations as true, the court will review the

complaint in the light most favorable to the plaintiff. Eidson v. Tennessee Dep’t of

Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007). As a general rule, to survive a

motion to dismiss, the complaint must state sufficient “facts to state a claim to relief

that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). The complaint must demonstrate more than a sheer possibility that the

defendant’s conduct was unlawful. Id. at 556. Claims comprised of “labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Id. at 555. Rather, “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

IV.   ANALYSIS

      Article III of the U.S. Constitution limits federal courts to exercising

jurisdiction over actual cases and controversies. Arnett v. Myers, 281 F.3d 552, 562


                                           7
(6th Cir. 2002). “If a claim is unripe, federal courts lack subject matter jurisdiction and

the complaint must be dismissed.” Id. Defendants argue that Plaintiffs’ federal claims

are not ripe, in particular the Fifth Amendment Takings Clause claim in Count III, a

claim that Defendants assert is the basis for all of Plaintiffs’ federal claims.

      A.      Count III - Federal Takings Clause Claim

      Defendants argue that Plaintiffs’ federal taking claim is not ripe because it does

not satisfy the criteria set forth in Williamson County Regional Planning Commission

v. Hamilton Bank of Johnson City, 473 U.S. 172 (1985). In Williamson, the Court

held that a plaintiff alleging a federal takings claim must establish ripeness by

demonstrating:

      (1)    that “the government entity charged with implementing the regulations
             has reached a final decision regarding the application of the regulations
             to the property at issue; and

      (2)    that if the state had a “reasonable, certain and adequate provision for
             obtaining [just] compensation . . . at the time of the taking,” just
             compensation was sought by – and denied to – the applicant through that
             procedure.

Arnett, 281 F.3d at 562 (quoting Williamson, 473 U.S. at 186, 194). Unless both of

those criteria are satisfied, the takings action cannot be considered complete and ripe

for review. Arnett, 381 F.3d at 562. “A court cannot determine whether a regulation

has gone ‘too far’ unless it knows how far the regulation goes,” and cannot determine

whether compensation is just “until it knows what, if any, compensation” the

                                            8
government intends to provide. MacDonald, Sommer & Frates v. Yolo County, 477

U.S. 340, 348-350 (1986).

      Defendants first assert there has not been any adverse final decision on any

Township zoning ordinance request by Plaintiffs. Defendants state that every zoning

application to the Township by Plaintiffs has been resolved in a manner favorable to

Plaintiffs. And, it is undisputed that there is no pending zoning request made by

Plaintiffs upon which the Township must act. Defendants therefore argue that, as the

Complaint does not reflect that Plaintiffs have received from the Township a “final,

definitive position regarding how it will apply the regulations at issue to the particular

land in question” that is adverse to Plaintiffs, Plaintiffs cannot have a ripe takings (or

other federal) claim. MacDonald, 477 U.S. at 351 (citing Williamson, 473 US at 191).

      Defendants also argue that Plaintiffs have failed to allege the second element

of Williamson that requires that Plaintiffs pursue their takings claim in state court

before asserting it in federal court. Defendants claim that Michigan law parallels

Williamson in requiring that a final decision implicating a taking must be obtained

from a governmental entity, and the state’s just compensation procedures must first

be utilized to seek just compensation, before a federal taking claim may be pursued.

Electro-Tech, Inc. v. H.F Campbell Co., 433 Mich. 57, 62 (1989). Defendants

contend, and it is uncontested by Plaintiffs, that the First Amended Complaint does


                                            9
not contain any allegations that Plaintiffs availed themselves of pursuing any action

in state court before filing this case.

       Plaintiffs do not address or refute Defendants’ Williamson arguments,

essentially conceding that, if Williamson analysis is appropriate, Defendants are

entitled to dismissal of Plaintiff’s Fifth Amendment Takings Clause claim (Count

III).3 Plaintiffs argue instead that a “takings claim that challenges the constitutionality

of an ordinance is ripe when the ordinance, as enacted, deprives an owner of viable

economic use of his or her property.” Dkt. No. 17, PgID 280 (citing Hodel v. Virginia

Surface Mining & Reclamation Ass’n, 452 U.S. 264, 297 (1981) (claim is ripe if the

regulation on its face if it “deprived [Plaintiffs] of economically viable use of their

property”)). With respect to Plaintiffs’ taking claim in Count III, however, the Court

concludes that Plaintiffs’ federal taking claim is an as-applied challenge, not a facial

challenge. All of Plaintiffs’ takings claim allegations, specifically related to

Defendants denying Plaintiffs the economic viability of the Property, appear to stem

from Defendants’ conduct pursuant to the zoning ordinances, not the mere enactment

or existence of those ordinances. See Dkt. No. 4, ¶¶ 40, 42, 84, 89 (the paragraphs in

which the terms economic viability or use, or some variation – is used). Defendants’



      Defendants never directly challenge Plaintiffs’ state law takings claim in
       3

Count VII.
                                            10
Motion to Dismiss is granted as to Count III.

      B.     Counts I, II, IV and V

      Defendant next argues that, if an as-applied regulatory takings claim is joined

with due process and equal protection claims related to the alleged regulatory taking,

those claims must also satisfy Williamson, including the requirement of a final

decision. Community Treatment Centers, Inc. v. City of Westland, 970 F.Supp. 1197,

1210-1211 (E.D. Mich. 1997) (citing Seguin v. City of Sterling Heights, 968 F2d 584,

588 (6th Cir. 1992)). Defendants contend that, since Count I, II, IV, V, and XII

(discussed below) are all ancillary to Plaintiffs’ takings claim, they are not ripe and

should be dismissed for lack of subject matter jurisdiction.

      Defendants argue that: (a) Count I alleges multiple constitutional claims under

the Fourteenth Amendment Due Process Clause that, at its core, appear to derive from

Plaintiffs’ federal takings claim (citing Dkt. No. 4, ¶¶ 54, 55, 63); (b) Count II appears

to assert a substantive due process claim regarding the Township’s allegedly

unconstitutional zoning ordinance that is derivative of Plaintiffs’ federal takings claim

(citing Dkt. No. 4, ¶¶ 73, 76); (c) Count IV reflects a continued pattern of Plaintiffs’

takings allegations in claiming that Defendants violated the Equal Protection Clause

(citing Dkt. No. 4, ¶ 89); and (d) Count V, a violation of 42 U.S.C. § 1986, only

vaguely and very briefly alleges a conspiracy with reference to the prior counts, which


                                           11
(as set forth above) Defendants contend are based on Plaintiffs’ takings claim (citing

Dkt. No. 4, ¶ 95). Defendants conclude this argument by suggesting that Paragraph

43 of the First Amendment Complaint ties all five of those federal claims together

under the takings clause. That paragraph alleges:

             43. The actions of Defendants, which continue to this day, violated
      and continue to violate Plaintiffs’ rights to procedural due process,
      substantive due process and equal protection under the laws, constitute
      an unlawful prior restraint of speech and unlawful retaliation for
      Plaintiffs’ exercise of their First Amendment unlawfully harassing and
      coercive, and constitute an unconstitutional and unlawful taking of
      Plaintiffs’ property.

Dkt. No. 4, ¶43.

      Plaintiffs recognize that Defendants attempt to invalidate Plaintiffs’ other

federal claims as unripe by lumping all of the counts together as takings claims.

Plaintiffs counter that, even if the takings claim is unripe, Plaintiffs’ other claims are

ripe because they are challenging an unlawful zoning ordinance and that alone makes

substantive and procedural due process claims – as well as an equal protection claim

– ripe. Jacobs & Sons v. Saginaw Cnty Dep’t of Pub. Health, 284 F.Supp.2d 711, 717-

18 (E.D. Mich. 2003) (a claim is ripe if it challenges the existence or enactment of an

ordinance). Plaintiffs contend that, because they are making a facial challenge to the

regulations promulgated by the Township, their claims are ripe even in the absence

of enforcement by the Township, as claims that a regulation is unconstitutional on its


                                           12
face is ripe when the regulation is enacted. Citing Suitum v. Tahoe Regional Planning

Agency, 520 U.S. 725, 736 (1997); Hodel, 452 U.S. at 297 (claim is ripe if the

regulation on its face if it “deprived [Plaintiffs] of economically viable use of their

property”).

      Plaintiffs state that their First Amended Complaint alleges that the Township’s

requirement that Plaintiff obtain a special use permit for any proposed use in an MRD

or Corporate Overlay District (the approval of which is entirely within the Township’s

discretion) does not clearly advise a resident what is or is not permitted. Citing Dkt.

No. 4, ¶¶ 20, 21, 44, 69. Plaintiffs allege that they are the only property owners in the

Township in a MRD zone, Dkt. No. 4, ¶ 20 – and are subject to the Corporate Overlay

District that cannot be rezoned. Plaintiffs have alleged that Defendants have used the

ordinances to retaliate against them for years of disputes regarding Plaintiffs’ parcels.

              1.    Count I (Procedural Due Process)

      Plaintiffs assert that their procedural due process claim is ripe because the

Township failed to provide them with notice of its proposed action and an opportunity

to be heard before depriving Plaintiffs of their property. Paterek v. Village of Armada,

801 F.3d 630, 649 (6th Cir. 2015). See also Nasierowski Bros. Inv. Co. v. Sterling

Heights, 949 F.2d 890, 894 (6th Cir. 1991) (“A procedural due process claim is

instantly recognizable in federal court without requiring a final decision on a proposed


                                           13
development from the responsible municipal agency.”). A claimed injury that is based

on a municipality’s process does not require that the municipality make a final

determination or that the plaintiff exhaust its remedies. Id.

      Plaintiffs contend that they have alleged facts regarding the Township’s

process, including that numerous Defendants “intentionally provided false information

to Plaintiffs’ engineers, and subsequently delayed internal approvals . . .” and “The

policies and actions of Defendants were based on considerations other than those

proper to the good-faith administration of justice. . .” Dkt. No. 4, ¶¶ 56, 60.

Defendants counter that Nasierowski, where the issue was that the City Council

improperly rezoned property in an executive session without a hearing, is inapplicable

in this case because the plaintiff in Nasierowski “did not allege an unconstitutional

“taking’ of his property,” as Defendants insist is the issue here. Id. at 893.

      2.     Count II (Substantive Due Process)

      In their response brief, Plaintiffs argue that Township Ordinance 19.03(B)

requires site approval for all uses in an MRD district. See Dkt. No. 4, ¶ 21 (In the

Complaint, ¶ 21 does not specify Township Ordinance 19.03(B), nor is that ordinance

number mentioned anywhere in the First Amended Complaint). Plaintiffs argue that

giving local officials that degree of improper – or unbridled – discretion is

unconstitutional and injunctive relief is appropriate when there are vague and


                                           14
indefinite guidelines. Citing 15192 Thirteen Mile Rd., Inc. v. Warren, 626 F.Supp.

803, 821 (E.D. Mich. 1985). Defendants suggest that Count II is a takings claim, but

Plaintiffs assert that it is based on the breadth of authority granted to Township

officials. Citing Dkt. No. 4, ¶ 21. For this reason, Plaintiffs argue that Township

Ordinance 19.03(B) is unconstitutional on its face.

      Defendants argue that Plaintiffs’ substantive due process claim must be

dismissed because Plaintiffs have alleged that it is an “as-applied” claim subject to

Williamson County’s ripeness rule. (Citing Dkt. No. 4, ¶ 73 (“Neither the MRD, nor

the Corporate Overlay Districts are constitutional as applied to Plaintiffs’ Properties”);

¶ 75 (“Neither the MRD [and] the Corporate Overlay District as applied to Plaintiffs’

Properties are arbitrary and unreasonable . . .”)). Defendants state that the one

paragraph that could be interpreted as asserting a facial challenge is conclusory and

lacking in underlying factual allegations. (Citing Dkt. No. 4, ¶ 74 (“The Corporate

Overlay District is unconstitutionally void [for] vagueness”)).

      Defendants contend that, even if Plaintiffs have sufficiently alleged a facial

challenge, it is still not ripe because Plaintiffs never applied to rezone their property

or obtain any special land use application that has ben denied. Citing Hendee v.

Putnam Twp., 486 Mich. 556, 573-74 (2010) (“in the absence of an express

prohibition of a lawful land use within the ordinance itself, the issue of the


                                           15
ordinance’s exclusionary effect, or the absence of it, will not be ripe for consideration

by the courts until the township has been afforded the opportunity to make that

determination.”). Defendants further contend that Plaintiffs fail to state a substantive

due process claim because Plaintiffs have not alleged that they have commenced any

construction of utilities on their undeveloped parcels, something that is required to

vest a protected property right. Silver v. Franklin Twp. Bd. of Zoning Appeals, 966

F.2d 1031, 1036 (6th Cir. 1992); Schubiner v. West Bloomfield Twp, 133

Mich.App.490, 500 (1984).

      3.     Count IV (Equal Protection Claim)

      Plaintiffs rely on Neuenfeldt v. Williams Twp., 356 F.Supp.2d 770, 775 (E.D.

Mich. 2005), to argue that a viable equal protection claim exists when there is

evidence of ill-will by a municipality against a plaintiff, even if the plaintiff has not

pursued any remedies in state court. In Neuenfeldt, the court noted that no taking had

been alleged (and, in fact, the plaintiff had stated adequate facts to establish that his

claims did not arise under the Fifth Amendment’s Taking Claus) and held the plaintiff

could proceed on his claim of “unequal treatment and arbitrary application of the . .

. ordinance.” Id. at 776.

      Plaintiffs state that Defendants violated Plaintiffs’ equal protection rights when

Defendants denied Plaintiffs the ability to connect to the Township’s water and sewer


                                           16
systems (as others did), not permitting Plaintiffs to use their property for outdoor

storage (and fining Plaintiffs) while allowing other neighboring businesses to store

items outside. Dkt. No. 4, ¶¶ 30, 35-39, 89-91. Plaintiffs also note that Township

officials (Defendants) have treated them with ill-will, including making disparaging

comments and arbitrary treatment. Dkt. No. 4, ¶¶ 31, 33, 40, 49-50.

      4.     Count V (Conspiracy)

      Defendants believe Count V must be dismissed for two reasons. First, because

all of the underlying claims upon which it was based should be dismissed as unripe.

Second, Defendants contend that Plaintiffs fail to state a claim of conspiracy. 42

U.S.C. §1986 is intended to “punish those who aid and abet violations of [§]1985,”

which means there can be no violation of 42 U.S.C. §1986 without a violation of 42

U.S.C. §1985. Browder v. Tipton, 630 F.3d 1149, 1155 (6th Cir 1980). “The Supreme

Court requires that a §1985 claim contain allegations of ‘class-based, invidiously

discriminatory animus.’” Webb v. United States, 789 F.3d 647, 672 (2015) (quoting

Griffin v. Breckenridge, 403 US 88, 102 (1971)). As Plaintiffs do not allege that they

are members of a protected class, instead (according to Defendants) claiming only that

they have been subjected to “animus and ill-will,” Defendants contend that the Court

should dismiss Count V for failure to state a claim under 42 U.S.C. §1985 or §1986.

      5.     Conclusion


                                         17
      The Court finds that Defendants’ interpretation of Plaintiffs’ allegations vis a

vis Counts I, II, IV, and V of the First Amended Complaint is too limited. As noted

above, Plaintiffs have alleged that Defendants have deprived Plaintiffs of a viable

economic use of the Property, allegations that have been found sufficient to support

an equal protection claim. See Neuenfeldt, supra. Plaintiffs have alleged that the

Corporate Overlay District is unconstitutionally vague and alleged that Township

Ordinance 19.03(B) is unconstitutionally vague on its face, as it gives the Township

unbridled discretion. For these reasons, the Court denies Defendants’ motion as it

relates to the conspiracy claim in Count V – and their arguments related to the

ripeness and plausability of Counts I, II, and IV. See Jacobs, supra.

      C.     Counts XI (Injunction) and XII (Costs of Litigation)

      Plaintiff’s request for injunctive relief in Count XI (Injunction) must be

dismissed because injunctive relief is a remedy and not an independent cause of

action. Terlecki v. Stewart, 278 Mich.App. 644, 663 (2008) (“It is well settled that an

injunction is an equitable remedy, not an independent cause of action.”). “It is not the

remedy that supports the cause of action, but rather the cause of action that supports

a remedy.” Henry v. Dow Chem. Co., 473 Mich. 63, 96–97 (2005). As Count XI

(Injunction) does not constitute an independent cause of action, it is dismissed.

      Defendants correctly argue that Count XII (Costs of Litigation) is not a cause


                                          18
of action but, instead, relief to which Plaintiffs may be entitled if they are successful

on their claims in this Court. As “Costs of Litigation” does not constitute an

independent cause of action, Count XII is dismissed. See, e.g., North Carolina Dept.

of Transp. v. Crest Street Community Council, Inc., 479 U.S. 6, 12-16 (1986).

      Although Counts XI and XII are dismissed as causes of action, in their claims

for relief, Plaintiffs have requested the issuance of an injunction and/or an award of

costs of litigation and may still pursue injunctive relief and their costs of litigation.

D.    Abstention

      In the event Plaintiffs’ federal claims are not dismissed as unripe (or for failure

to state a claim), Defendants suggest that the Court should abstain from exercising

subject matter jurisdiction pursuant to Younger v. Harris, 401 U.S. 37 (1971) and/or

Colorado River Water Conservation District v. U.S., 424 U.S. 800 (1976). It is

undisputed that there is a pending state court action being litigated in Wayne County

Circuit Court. In that case, the Township has asserted four claims against the named

Plaintiffs in this case: (1) violation of Article 6, Section 6.08 of the Zoning Ordinance

(Nuisance Per Se for outdoor storage of vehicles); (2) Violation of Article 27, Section

27.08 of the Zoning Ordinance (Nuisance Per Se for failure to apply for site plan

approval for numerous parcels); (3) violation of M.C.L. § 125.3208 (Unlawful

Expansion of a Legal Non-Conforming Use - Nuisance Per Se); and (4) Violation of


                                           19
Chapter 78, Article VII of the Township Code of Ordinances - Property Maintenance

Code (for failure to maintain exterior property areas, storing or keeping inoperative

or unlicensed vehicles, etc.).

      “Younger abstention applies when the state proceeding (1) is currently pending;

(2) involves an important state interest; and (3) affords the plaintiff an adequate

opportunity to raise constitutional claims.” Carroll v. City of Mt. Clemens, 139 F.3d

1072, 1074 (6 th Cir. 1998). Defendants argue that cases involving enforcement of

municipal land use policy and zoning ordinances are recognized as especially

appropriate for abstention, as a municipality has “a substantial interest in enforcing

its zoning laws without federal interference in the state’s administrative processes.”

Executive Arts Studio, Inc. v. City of Grand Rapids, 391 F.3d 783, 791 (6th Cir. 2004).

Defendants believe that, because the instant case involves enforcement of a zoning

ordinance and implicates both: (1) the active state court nuisance proceeding, and (2)

state just compensation procedures (not yet utilized by Plaintiffs), abstention is

warranted.

      Plaintiffs contend that Younger abstention is not appropriate in this case, where

they have alleged constitutional violations that arise out of different factual

circumstances than are being litigated in Wayne County Circuit Court, such that any

decision here will not conflict with the state court’s findings. Citing Dubuc v. Green


                                          20
Oak Twp., 810 F.Supp. 867, 870 (E.D. Mich. 1992). Plaintiffs argue that the state

court litigation centers on whether Plaintiffs have violated local ordinances, whereas

Plaintiffs’ claims are focused on whether the MRD and Corporate Overlay District

classifications are constitutional. Plaintiffs also state that they have alleged several

causes of action that will not be addressed in the state court litigation; specifically,

Counts I (Due Process Violations), IV (Equal Protection Violations), IX (Defamation),

and X (Tortious Interference with Business Relations).

       Plaintiffs contend that Colorado River abstention is not warranted in this case

because their claims are not parallel to the claims made by the Township in the state

court litigation. Inrecon, LLC v. Highlands Ins. Co., 284 F.Supp.2d 773, 778 (E.D.

Mich. 2003) (“The appropriate consideration is whether the two cases are currently

parallel, not whether one could be modified so as to make the cases identical” and a

case is not parallel when the claims allege entirely different causes of action).

Plaintiffs contend that the constitutional rights claims in this case are distinct from the

ordinance enforcement claims in the state court litigation. Defendants contend the

cases are parallel. Defendants state that the parties are identical (other than the

additional individual Defendants name in this case – except that Toebe Construction,

Inc. is a different, unrelated party) and “a comparison of the statement of facts [in the

two cases] reveals that they draw upon the same facts.”


                                            21
       The Court finds that Plaintiffs’ position is supported. Although many of the

same facts are discussed in both complaints, the claims brought by the Township are

for non-compliance with Township ordinances. The Court notes that most, if not all,

of the ordinances the Township seeks to enforce in the Wayne County Circuit Court

litigation are not at issue in this case.

       Plaintiffs state that the eight factors to be addressed weigh against abstention

under the Colorado River doctrine. The factors are:

       (1) whether federal or state law provides the basis for decision of the
       case; (2) whether the federal forum is less convenient to the parties; (3)
       whether there would be piecemeal litigation; (4) the order in which
       jurisdiction was obtained; (5) whether the governing law is state or
       federal; (6) the adequacy of the state court action to protect the federal
       plaintiff's rights; (7) the relative progress of the state and federal
       proceedings; and (8) the presence or absence of concurrent jurisdiction.

Dunn v. Daniel S. Gross & Assocs., PLC, 2018 WL 583077, at *3 (E.D. Mich. 2018)

(citing Colorado River, 424 U.S. at 818-19; Romine v. Compuserve Corp., 160 F.3d

337, 340 (6 th Cir. 1998)).

       Contrary to Defendants’ suggestion that the operative law in this case is state

law, the Court finds that Plaintiffs’ allegations in Counts I-V are based on federal law

and require interpretation of rights under the U.S. Constitution. It is equally

convenient for Defendants to litigate in federal court as in state court as both courts

are within blocks of each other in Detroit. The Court finds that it is not clear that


                                            22
proceeding with this action would result in piecemeal litigation, as there are no claims

that could result in inconsistent rulings (other than perhaps the mandamus claim in

Count VIII). It is true that the state court action was filed first and discovery has

commenced in that action but not in this one. Plaintiffs could raise some of their

federal constitutional claims as defenses in the state court action, but they also are

appropriately filed here.

       The Court denies Defendants’ proposal that the Court invoke the Younger or

Colorado River doctrines to abstain from exercising jurisdiction over Plaintiffs’ cause

of action. As the Colorado River court stated, the general rule is that “the pendency

of an action in state court is no bar to proceedings concerning the same matter in the

federal court having jurisdiction.” Colorado River, 424 U.S. at 817 (quoting

McClelland v. Carland, 217 U.S. 268, 282 (1910)). The Court concludes that this

federal court is the most appropriate forum to determine the federal constitutional law

issues – whether the Township ordinances are valid under the U.S. Constitution. The

Court also finds that its rulings will not affect the state court’s ability to determine

whether Plaintiffs violated the terms of the Township ordinances, even if the Court

invalidates the Township ordinances such that they cannot be enforced against

Plaintiffs.

D.     Supplemental Jurisdiction over State Law Claims


                                          23
      Defendants argue that, absent a viable federal claim, supplemental jurisdiction

over Plaintiffs’ state law claims (Counts VI-XI) should be declined. Other than Count

XI (Injunction), which should be dismissed as discussed above, Defendants do not

offer any other basis for dismissal of Plaintiffs’ state law claims (even the state law

takings claim in Count VI). As the Court has concluded that several of Plaintiffs’

federal claims should remain, the Court retains supplemental jurisdiction over

Plaintiffs’ state law claims in Counts VI-X.

V.    CONCLUSION

      For the reasons stated above,

      IT IS ORDERED that Defendant’s Motion to Dismiss [Dkt. No. 15] is

GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED that Counts III (Federal Takings Claim), Count

XI (Injunction), and Count XII (Costs of Litigation) are DISMISSED.




                                          24
      IT IS FURTHER ORDERED that the Court RETAINS JURISDICTION over

Counts I, II, and IV-X.

      IT IS ORDERED.

                               s/Denise Page Hood
Dated: September 30, 2019      DENISE PAGE HOOD
                               UNITED STATES DISTRICT JUDGE




                                 25
